I think that the decision in this case should rest upon the proposition that the corporation was engaged in doing business in this State under authority of the case of International Harvester Co. Kentucky 234, 21 S. 579, 58 Sec. 1479. Under authority of that case, Normel  Company, the Alabama Corporation, was doing business in this State at the time of the attempted service of process on Waseman. It was engaged in a continuous course of business in this State. The manager of the corporation testified that it had an agent in Pensacola continuously from March to November, 1931, and still has an agent there. By that course of business the corporation manifested its presence within this State and Waseman's authority consisted in more than mere solicitation, he had authority to receive payment in part for the goods delivered. In which circumstance he was a business agent of the corporation, residence in this State, within the meaning of Sec. 4251, C. G. L., Florida.